Case: 15-20386      Document: 00513206976         Page: 1    Date Filed: 09/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-20386                                  FILED
                                  Summary Calendar                        September 24, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HERIBERTO LATIGO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:15-CR-295


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Heriberto Latigo appeals from the district court’s denial of his motion to
revoke the magistrate judge’s order of detention pending his trial on criminal
stalking charges. See 18 U.S.C. §§ 2261A(2)(B), 3142, 3145.
       The evidence as a whole supports the district court’s determination that
Latigo, over the internet and in person, has engaged in conduct designed to
“cause substantial emotional distress,” 18 U.S.C. § 2261A(2)(B), to the victim


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20386    Document: 00513206976    Page: 2   Date Filed: 09/24/2015


                                No. 15-20386

and presents a physical threat to her and that he would continue to do so if
released pending trial. See § 3142; United States v. Rueben, 974 F.2d 580, 586
(5th Cir. 1992). The evidence further supports the district court’s conclusion
that Latigo poses a flight risk. See § 3142; Rueben, 974 F.2d at 586.
      The decision of the district court is AFFIRMED.




                                       2